DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 24 November 2021.
Claims 1, 5, 9, and 13 have been amended.
Claims 7 and 15 have been canceled.
Claims 1-6, 8-14, and 16 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 3, 6, 9, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20130301454 to Seol et al.
As to Claims 1 and 9, Seol discloses a user equipment (UE) in communication system and method, comprising (Fig. 4, paragraph [0014, 0050]):
a transceiver (Fig 3A, Fig. 3B – transmitter and receiver structure of the base station and the user equipment);
a controller coupled with the transceiver and configured to (Fig 3A, Fig. 3B, paragraph [0018, 0019]– where the controller of the base station and the user equipment controls the beamforming):
receive, from a base station, configuration information including information on a reference signal (Fig. 9, paragraph [0115], where the user equipment receives the configuration of reference signals from the base station);
receive, from a base station, based on changing a plurality of reception beams of the UE, a plurality of beamformed reference signal for beam measurement (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0076, 0077,0079, 0120, 0121, 0130], where the user equipment (MS) sweeps with Rx beams (changing plurality of reception beams) for transmitted 
wherein each of the plurality of beamformed reference signal is transmitted without transmission beam change based on the information of on the reference signal (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0076, 0077,0079, 0120, 0121, 0130], where the base station transmits the beamformed reference signals (Tx Beams) according to the configuration of reference signals and does not changes the transmission beam (for sweeping process) before selection of best beams);
select a beam based on a measurement result of the plurality of the beamformed reference signals (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0015, 0050, 0076, 0077, 0079], where the best beams selected based on the channel qualities of beamformed reference signals).

As to Claims 5 and 13, Seol discloses a base station in communication system and method, comprising (Fig. 4, paragraph [0014, 0050]):
a transceiver (Fig 3A, Fig. 3B – transmitter and receiver structure of the base station and the user equipment);
a controller coupled with the transceiver and configured to (Fig 3A, Fig. 3B, paragraph [0018, 0019]– where the controller of the base station and the user equipment controls the beamforming):
transmit, to a user equipment (UE), configuration information including information on a reference signal (Fig. 9, paragraph [0115], 
transmit, to a UE, based on the information on the reference signal, a plurality of beamformed reference signals for beam measurement without transmission beam change (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0076, 0077,0079, 0120, 0121, 0130], where the base station transmits the beamformed reference signals (Tx Beams) according to the configuration of reference signals and does not changes the transmission beam (for sweeping process) before selection of best beams);
receive, from the UE, a measurement result of the plurality of the beamformed reference signals that is determined based on a plurality of reception beams of UE (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0076, 0077,0079, 0120, 0121, 0130], where the base station receives channel qualities (measurement result) based on the user equipment (MS) sweeping with Rx beams (reception beams) for beamformed reference signals (Tx Beams));
wherein the measurement result is used to determine a reception beams of the UE a beam based on a measurement result of the plurality of the beamformed reference signals (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0015, 0050, 0076, 0077, 0079], where the best beams selected based on the channel qualities of beamformed pair (reception beam of user equipment and transmission beam of the base station)).

Claims 2, 6, 10, and 14, Seol further discloses wherein the beam having a best signal strength or quality is selected based on the measurement result of the plurality of beamformed reference signal (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0015, 0050, 0076, 0077, 0079], where the best beams selected based on the channel qualities of beamformed reference signals).

As to Claims 3 and 11, Seol further discloses wherein the controller is configured to transmit the measurement result of the plurality of beamformed reference signal (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0015, 0018, 0019, 0050, 0076, 0077, 0079], where the controllers of the base station and the user equipment transmits and receives the measurements).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20130301454 to Seol et al. in further view of U.S. PGPub. No. 20160134408 to Kim et al.
As to Claims 4, 8, 12, and 16, Seol discloses the user equipment (UE) and the base station in communication system and method of receiving configuration information of the reference signal from the base station for selection of best beams based on the channel state information (Fig. 4, Fig. 3B, Fig. 6, Fig. 9, paragraph [0014, 0050, 0076, 0077,0079, 0120, 0121, 0130]) except information including a periodicity of the reference signal and resource information of the reference signal.
However, Kim in the same field of endeavor teaches the CSI-RS (reference signal for CSI measurement) confirmation information including the periodicity values and resources to support large number of antennas/ports for Rel-12 TE standard (Fig. 14, paragraph [0010, 0012, 0056, 0057, 0047]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use configuration information of reference signal including periodicity and resource as taught by Kim to modify the communication system and method of Seol to provide the support for various communication system standards with large number of antennas/ports  (Kim - paragraph [0047, 0057]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov